Name: Council Regulation (EEC) No 1461/82 of 18 May 1982 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 14 . 6 . 82 Official Journal of the European Communities No L 164/27 COUNCIL REGULATION (EEC) No 1461 /82 of 18 May 1982 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco Whereas in order progressively to restore a better relationship between Community production and market requirements and reduce the heavy burden on the Community which arises in particular from the large surpluses, the guarantee which applies to unsold tobacco should be redefined ; whereas , accordingly the ratio between the intervention price and the norm price should be reduced from 90 % to 85 % , HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, pursuant to the second subparagraph of Article 2 (2 ) of Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (3 ), as last amended by the 1979 Act of Accession, the intervention price for leaf tobacco is fixed at 90 % of the corresponding norm price ; Whereas, despite a more vigorous policy of contracts and the repeated implementation of the measures provided for in Article 13 of Regulation (EEC) No 727/70 with a view to effective market management, there are structural surpluses on the Community tobacco market resulting from an imbalance between Community production and demand; The second subparagraph of Article 2 (2 ) of Regulation (EEC) No 727/70 shall be replaced by the following: 'The intervention price shall be fixed at 85 % of the corresponding norm price.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to leaf tobacco of the 1982 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER H OJ No C 104, 26. 4 . 1982, p . 25 . (2) OJ No C 114, 6 . 5 . 1982, p . 1 . (3 ) OJ No L 94, 28 . 4 . 1970, p . 1 .